DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 37, 50, 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karampatsis (US 20120252517 A1) in view of Kim (US 20110171974 A1).
Regarding claim 34, Karampatsis discloses:
34. (currently amended) A User Equipment (UE) comprising:
	at least one memory storing instructions (fig. 2B 130/132 and see paragraph 89); and
	at least one processor configured to execute the instructions (fig. 2B 118 and see paragraph 89) to:
	receive, from a network node, information indicating switched off location information reporting (fig. 3 370 MTC server sends details on new/updated reporting periods); and
	switch off location information reporting (fig. 3 idle mode 375 in accordance with reporting period), wherein the switch off of the location information is dependent on occurrence of an event trigger which is indicated after every time the location information is provided to the network node by the UE (fig. 3 after reporting is completed MTC enters idle/offline mode).
Karampatsis fails to explicitly disclose the location information reporting is switched off “while maintaining network connection”

However Kim discloses location reporting including disabling (s350) when a connection state is maintained (paragraphs 48 and 49). It would have been obvious to one of ordinary skill in the art to combine this teaching with Karampatsis by supporting multiple modes (such as idle, awake, sleep). The motivation for the combination is efficient terminal operation (paragraph 11).

Regarding claim 50, Karampatsis further discloses wherein the at least one processor is configured to execute the instructions to send the location information with a timer for the location report (fig. 3 reporting period means location information is sent at a particular time).

Claims 37 and 51 are rejected for the same reasons as claims 34 and 50.


Claim 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karampatsis in view of Kim as applied to claims 34/37 and further in view of Timiri (US 20050136942 A1)
Regarding claim 48, Karampatsis as modified fails to disclose and Timiri discloses wherein location information reporting is triggered by an emergency (paragraph 32). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Karampatsis as modified by triggering location reporting based on emergency calls. The motivation for the combination is improved efficiency by enabling mobile communication (paragraph 33) and improved speed (paragraph 18).

Claim 49 is rejected for the same reasons as above but applied to claim 37.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687